department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date se t eo ra t date date uil legend a b x y z gg hh dear sir or madam this letter is in response to your request dated date seeking approval of a set- aside of funds in the amount dollar_figuregg under sec_4942 of the internal_revenue_code for the taxable_year ended x facts on y b formed a as a charitable corporation a is a grant-making entity the purpose of which is to distribute grants among charitable organizations designated by b on y the internal_revenue_service issued a determination_letter recognizing a as an organization described in sec_501 of the internal_revenue_code and as a private_foundation under sec_509 of the code the specific donees and the amounts distributed to each donee have changed from time to time in accordance with the terms of the corporation’s articles of incorporation and bylaws applicable state law requires private_foundations to distribute income at such times and in such manner as not to subject the private_foundation to tax under sec_4942 of the code you wish to set_aside a grant totaling dollar_figuregg to be paid to z z is recognized as an organization described in sec_501 of the code and is treated as a publicly_supported_organization within the meaning of sec_509 and sec_170 of the code no additions to the set-aside are planned the purpose of the grant is to restore and renovate an historic site now owned by z a wishes to restore the site long vacant to its appearance in hh its most significant time period it is anticipated that the restored site will include at least one museum a has represented that the set-aside of dollar_figuregg for the year ended x will be evidenced by the board_of directors through the entry on the books_and_records of the corporation of the dollar amount of the set-side as a pledge to paid as a qualifying_distribution to z within the meaning of sec_53_4942_a_-3 of the regulations a statement of a’s board_of directors that the amount set- aside for the facilities project as described above will actually be paid for this project within months is included in this request a believes that due to the extent and cost of repairs and renovations needed for the z project grants from the community at large must form an essential and significant part of the restoration project funding a states that the proposed grant as part of a matching-grant program is intended to simulate grants to z from the community at large by providing a twenty-nine month period during which z may receive commitments from members of the community a hopes to give z adequate time to publicize the renovation as well as the financial needs of z to generate the necessary community financial support also because of a’s concern with the preservation of the historical and architectural features of z a believes it is crucial to retain a degree of control_over the renovation process by making the disbursement of the funds dependent upon approval of drawings plans and specifications of the restoration project a believes it can best meet the goal of preserving z ruling requested a set-aside of funds in the amount dollar_figuregg under sec_53 a - b of the foundation and similar excise_taxes regulations will be treated as a qualifying_distribution under sec_4942 of the code for the taxable_year ended x law sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such day falls within the taxable_period sec_4942 of the code defines undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds qualifying distributions made before such time out of such distributable_amount sec_4942 of the code defines the term distributable_amount as an amount equal to the sum of the minimum_investment_return as adjusted reduced by the sum of the taxes imposed on such private_foundation under subtitle a and sec_4940 sec_4942 in substance and generally defines minimum_investment_return for any private_foundation for any taxable_year as five percent of the aggregate fair_market_value of all assets of the foundation other than those which are used directly in carrying on the foundation's exempt_purpose over any acquisition_indebtedness with respect to such assets sec_4942 in substance and generally defines qualifying_distribution as any amount_paid for tax exempt purposes as defined in sec_170 of the code sec_4942 in substance provides that an amount set-aside for an approved purpose may be treated as a qualifying_distribution sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set-aside rather than by immediate payment of funds the suitability test sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the regulation cites as an example of a suitable project a plan to fund a specific research program that is of such magnitude as to require an accumulation of funds before beginning the research even though not all of the details of the program have been finalized analysis a meets the suitability test described in sec_4942 of the code and sec_53_4942_a_-3 of the regulations a is an exempt_private_foundation and a is setting aside dollar_figuregg for a specific project that accomplishes a’s charitable purpose under sec_170 of the code the service has previously determined that a has regularly provided significant support to various operating charities this set-aside will allow a to set_aside funds for z’s capital campaign so that z will be able to succeed in construction plans for renovating the z project before commencing on this major project the specific project described above for which the set-aside is being made is designed to further and enhance z’s charitable activities the developments and improvements described above can better be accomplished by a set-aside rather than by immediate payment of funds this conclusion derives from the long-term nature and extent of the project as well as the manner in which the foundation intends to fund the project accordingly the suitability test of sec_53_4942_a_-3 of the regulations is satisfied ruling based on the foregoing we rule that a set-aside of funds in the amount dollar_figuregg under sec_53 a - b of the regulations is treated as a qualifying_distribution under sec_4942 of the code for the taxable_year ended x this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative debra j kawecki manager exempt_organizations technical group lawrence m brauer sincerely enclosure notice
